The writ of error in this case brings for review judgment denying alternative writ of prohibition entered by the Circuit Court of Dade County, Florida.
The petition for rule nisi or alternative writ in prohibition was entirely insufficient to show the exercise of excess jurisdiction by the County Judge or to show that the County Judge was without jurisdiction to try and determine the issues and to do the matters and things complained of.
Neither the merits of the cause nor errors in pais are matters of consideration in proceedings in prohibition.
Prohibition cannot be used in lieu of writ of error or in lieu of certiorari, but in prohibition it must be alleged and shown that the court or officer sought to be prohibited has either acted in excess of jurisdiction or without jurisdiction. See Crill v. State Road Department, 96 Fla. 110, 117 So. 765; State v. Malone, 40 Fla. 129, 23 So. 575; Curtis v. Albritton,101 Fla. 853, 132 So. 677; Seaboard Realty Co. v. Seaboard All Florida Rwy., 91 Fla. 670, 108 So. 675; White v. State, 77 Fla. 528, 81 So. 639.
So the judgment must be and is affirmed.
So ordered.
Affirmed.
ELLIS, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur. *Page 481